Citation Nr: 0829416	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  00-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a fracture of the right tibia and fibula.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a left knee injury.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant had active service from July 1971 to July 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that new and material 
evidence sufficient to reopen claims of entitlement to 
service connection for residuals of a fracture of the right 
tibia and fibula and for residuals of a left knee injury had 
not been submitted.

In a December 2001 decision, the Board denied the veteran's 
claims.  The veteran subsequently appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  While that case was pending at the Court, the 
veteran's attorney and the VA Office of the General Counsel 
filed a joint motion to vacate the Board's decision and 
remand the veteran's claims for readjudication.  In a 
September 2002 Order, the Court granted the joint motion, 
vacated the Board's December 2001 decision, and remanded this 
case to the Board for readjudication.  In compliance with the 
Court's Order, the Board remanded the veteran's claims to the 
RO in May 2004.

The Board notes that in communications dated in January and 
March 2005, the veteran has contended that he has also raised 
a claim of entitlement to service connection for a disorder 
of the right knee.  This issue was not previously raised by 
the veteran or adjudicated by the RO.  It is, therefore, 
referred to the RO for development.

In a May 2008 written statement, the veteran appears to raise 
a claim of clear and unmistakable error (CUE) in some prior 
final decision.  It is unclear which decision, if any, the 
veteran has contended contains CUE.  Therefore, the RO should 
clarify the veteran's contentions and develop the issue if 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2004 Board remand, the RO was instructed to 
attempt to schedule the veteran for a hearing via telephone.  
The veteran is incarcerated.  An October 2006 Report of 
Contact shows the RO contacted the warden's office of the 
Texas Department of Criminal Justice.  That office said that 
such telephone hearings were conducted from time to time, and 
the RO should contact the warden's office with the necessary 
information via facsimile.  The Report of Contact then 
indicated that the RO initiated contact with the Board to 
determine if there is a precedent for a telephone conference.

In an October 2007 response, the Board indicated that there 
was no provision for conducting a telephone hearing.  The 
Board only offers Travel Board hearings, videoconference 
hearings between the Board and the RO, and in-person hearings 
in Washington, DC.  The Board instructed the RO to offer the 
veteran these hearing options.  At times, veterans who were 
incarcerated were able to arrange for travel to an RO for a 
Board hearing.

In a February 2008 letter, the veteran was informed that he 
had been put on a list of people wishing to appear before the 
travelling section of the Board.  The RO indicated that 
unless the veteran responded, his name would remain on the 
list of people who desired a hearing before a travelling 
section of the Board.  The veteran was then given the options 
with regard to a Board hearing.  The veteran did not respond 
directly to this communication.

In subsequent communication, the veteran did not withdraw his 
request for a hearing.  His hearing was never scheduled.  
Therefore, the Board finds that, since the RO informed the 
veteran that he would be scheduled for a Travel Board hearing 
unless he responded otherwise, such a hearing must be 
scheduled.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing before a Veterans Law 
Judge.





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

